Citation Nr: 0400982	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-05 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries sustained in a motor vehicle accident, claimed as a 
disorder of the head.

2.  Entitlement to service connection for residuals of 
injuries sustained in a motor vehicle accident, claimed as a 
disorder of the neck.

3.  Entitlement to service connection for residuals of 
injuries sustained in a motor vehicle accident, claimed as a 
disorder of the back.

4.  Entitlement to service connection for residuals of 
injuries sustained in a motor vehicle accident, claimed as a 
disorder of the hips.

5.  Entitlement to service connection for residuals of 
injuries sustained in a motor vehicle accident, claimed as a 
disorder of the legs.

6.  Entitlement to service connection for residuals of 
injuries sustained in a motor vehicle accident, claimed as a 
disorder of the knees.

7.  Entitlement to service connection for residuals of 
injuries sustained in a motor vehicle accident, claimed as a 
disorder of the ankles.  

8.  Entitlement to service connection for bilateral hearing 
loss.  

9.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from October 1953 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision.  
Although the veteran initially requested a hearing before a 
Veterans Law Judge to be held at the RO, he withdrew this 
request in August 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if and when further action is required on his part.  




REMAND

Additional medical evidence pertinent to the veteran's 
orthopedic claims was received at the RO both prior to, and 
following, the certification of the appeal to the Board in 
August 2003, but in any case subsequent to issuance of the 
February 2003 statement of the case.  The veteran has not 
waived his right to RO consideration of this evidence in the 
first instance.  Thus, remand for issuance of a supplemental 
statement of the case is warranted.  See 38 C.F.R. § 20.1304 
(2001) and Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F. 3rd 1339 (Fed. Cir. 
2003).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).

Other substantive development is indicated as well.  First, 
the veteran claims that he developed hearing loss and 
tinnitus as a result of in-service exposure to loud noises 
coincident with firing range training and truck driving 
duties.  The veteran has submitted uninterpreted private 
audiologic evidence.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  No diagnostic conclusions are evident from such 
report.  Thus, to ensure that the duty to assist has been 
met, a VA audiologic examination for the purposes of 
determining the existence and etiology of claimed bilateral 
hearing loss and tinnitus would be helpful in this case.  
Additionally, in his March 2003 statement, the veteran makes 
reference to the possibility that additional medical evidence 
may be available to support his orthopedic claims.  Remand to 
afford the veteran opportunity to appropriately identify or 
submit this evidence is indicated.

For these reasons, the case is REMANDED for the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or 
private care providers who have treated 
him, from March 1954 to the present, for 
injuries sustained in the March 4, 1954 
motor vehicle accident, including any 
disorders of the head, neck, back, hips, 
knees, ankles, as well as for hearing 
loss or tinnitus.  The veteran should be 
invited to submit any medical nexus 
opinion evidence which might be available 
in support of any of his claims; he 
should be advised that such medical nexus 
evidence is necessary to support the 
claims on appeal.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.

3.  Upon the completion of the above, the 
veteran should be scheduled for a VA 
audiologic examination to determine the 
existence and etiology of hearing loss 
and/or tinnitus.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available to 
the examiner.  Definitive findings and 
diagnoses should be entered, to include 
pure tone audiometric thresholds, in 
decibels, for each of the frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 hertz, 
as well as speech audiometry using the 
Maryland CNC testing (reported in 
percentages) for each ear.  The examiner 
is requested to provide an opinion as to 
whether any currently diagnosed hearing 
loss disability or tinnitus is more 
likely than not, less likely than not or 
at least as likely as not related to the 
veteran's period of military service, to 
include his claimed exposure to excessive 
noise.  A rationale for all conclusions 
reached should be provided.



4.  The RO should then review the 
complete claims file and undertake any 
additionally indicated notice or 
development consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and its implementing 
regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  

5.  Thereafter, the RO should 
readjudicate the claims on appeal based 
on a review of the entire claims file.  
If any benefit sought is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).










	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


